                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-250
                                       §
 72.260 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND FRIENDS OF        §
 WILDLIFE CORRIDOR, A TEXAS            §
 NONPROFIT CORPORATION,                §
                                       §
                    Defendants.        §
______________________________________________________________________________

               UNITED STATES’ BRIEF ON JUST COMPENSATION
______________________________________________________________________________

       In response to the Court’s Order, the United States files this Brief on Just Compensation.

As discussed below, the $100 in estimated just compensation deposited in this case reflects the

nominal value of the temporary right of entry acquired. This nominal amount of compensation is

based on the limited nature of the right of entry: a right that is minimal in scope, limited in time,

and reserves to the landowner all rights and interests that do not interfere with the government’s

ability to survey and assess the property. The $100 does not represent an attempt to estimate any

claim for damages. Any damages caused by the government’s actions in exercising its right to

enter and inspect the property would be compensable in a separate claim. In this brief, the United

States will outline the process for valuing a temporary taking in general and then specifically

address the nominal value of the temporary estate acquired in this case, describe the other venues

available for pursuing compensation for a damages claim, and explain how those potential claims

have no bearing on the estimated amount of just compensation deposited in this case. In further

support of this brief, the United States would show the Court the following:
                                                  BACKGROUND

The estate acquired in this action is limited in scope and duration.

           1.       This brief’s discussion of just compensation must begin with a description of the

estate acquired. See J.D. Eaton, Real Property Valuation in Condemnation, The Appraisal Institute,

2018 (“Eaton”) at 221 (“Before the effects of an easement acquisition can be properly evaluated,

an appraiser must know exactly what the purpose of the easement area will be used for . . . .”).1 A

right or interest in property is referred to as an “estate.” The most basic property interest is a fee

simple estate—the unimpaired ownership of real estate. An easement is typically the right to

perform a specific action on a property without owning the underlying fee. Here, the United States

acquired a temporary easement authorizing it to enter the landowner’s property to do the following:

           make borings, and conduct [surveying, testing and other investigatory work needed to plan
           the proposed construction of roads, fencing, vehicle barriers, security lighting, camera,
           sensors, and related structures designed to help secure the United States/Mexico border
           within the State of Texas]… including the right to trim or remove vegetative or structural
           obstacles that interfere with said work . . .

Schedule E to Declaration of Taking (incorporating Schedule B), Doc. No. 3-1. The estate has a

12-month term. Id. Importantly, the landowner retains “all right, title, and privileges as may be

used and enjoyed without interfering with or abridging the rights” specified above. Id.

The touchstone of just compensation is fair market value.

           2.       Under the Fifth Amendment’s takings clause, private property may not be taken for

a public purpose without “just compensation.” U.S. Const. amend. V. Just compensation generally

means the fair market value of the property when appropriated. See Kirby Forest Industries, Inc.

v. United States, 467 U.S. 1, 10 (1984). Fair market value is typically defined as “what a willing



1
    Excerpts of the Eaton textbooks cited in this brief are attached as Exhibit 1 for the Court’s convenience.

                                                        Page 2 of 13
                                                Brief on Just Compensation
buyer would pay in cash to a willing seller.” See United States v. Miller, 317 U.S. 369, 374 (1943).

“The best evidence of market value is comparable sales—i.e., sales from a willing seller to a

willing buyer of similar property in the vicinity of the taking at or about the same time as the

taking.” U.S. v. 8.41 Acres of Land, 680 F.2d 388, 395 (5th Cir. 1982) (citations omitted).

           3.       In a “partial taking”—where the government has only acquired a portion of a

landowner’s property via condemnation—courts use the “before-and-after” method to determine

the fair market value of the acquired estate. The before and after method “computes damages to

be the difference in the value of the entire [property] before the taking and the value of the portion

remaining after the taking.” U.S. v. 8.41 Acres, 680 F.2d at 392, n.5 (citing Nichols, the Law of

Eminent Domain, 3d ed., 1981). With respect to a partial taking involving a temporary easement,

rental value is often used to determine the fair market value of the estate acquired. See Kimball

Laundry Co. v. U.S., 338 U.S. 1, 7 (1949). Finally, certain temporary easements, where the “land

area affected is so small and the term of the easement so short,” result in only a nominal amount

of compensation. See Uniform Appraisal Standards for Federal Land Acquisitions (“Yellow

Book”) (6th ed. 2016) at 42.2

The term “damages” in a condemnation action can have several meanings.

           4.       In the Order requesting this briefing, the Court questioned whether the

government’s estimated amount of just compensation in this case properly takes into account any

claim by the landowner for damages. Doc. No. 17 at pp. 10-11. In addressing this issue, it is

important to understand that “damages” can have several meanings in the context of a

condemnation action. First, the term “damages” can refer to the decrease in a property’s value

caused by the acquisition itself. This type of damage only occurs in a partial takings case and is


2
    The Yellow Book is available at https://www.justice.gov/file/408306/download (last visited January 27, 2020).
                                                      Page 3 of 13
                                              Brief on Just Compensation
often referred to as “severance damages.” See J.D. Eaton, Real Estate Valuation in Litigation, (2d

ed. 1995) at 289. Thus, when the government has physically acquired through its eminent domain

powers a portion of a property, “the compensation to be awarded includes not only the market

value of that part of the tract appropriated, but the damage to the remainder resulting from that

taking . . . .” U.S. v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996) (quotations omitted).

For example, say that a landowner owns a 10 acre tract of land and the government acquires 1 of

those acres. Further assume that the government’s acquisition reduces the access available to the

landowner’s remaining 9 acres. In this situation, the landowner’s remaining property has suffered

severance damages. An appraiser will calculate both the severance damages and the value of the

estate actually acquired as follows: (the value of the 10 acres before the taking) – (the value the

remaining 9 acres with reduced access after the taking) = the just compensation owed to the

landowner.

       5.      Second, the term damages can mean physical damage to the landowner’s property.

For example, if the government harms a portion of a landowner’s crops in the process of attempting

to conduct a survey of the property. This is often referred to as “restoration damages.” Restoration

damages are typically associated with the acquisition of a temporary easement where the

government is required to restore the property to its original condition after the term of the

easement has expired. See, e.g., U.S. v. 266.33 Acres of Land, 96 F. Supp. 647, 647 (W.D. Wash.

1951) (discussing restoration damages); Elliott v. U.S., 184 Ct. Cl. 298, 304 (Ct. Cl. 1968)

(discussing a damages claim for “the loss of corn which was tramped down by the surveying

party”). Due to the limited nature of the estate acquired, restoration damages—rather than

severance damages—are the only type of harm potentially at issue in this case. Accordingly, the

Court’s Order requesting this briefing references this type of damage. Doc. No. 17 at pp. 10-11

                                              Page 4 of 13
                                      Brief on Just Compensation
(noting that “the estimated compensation would not cover the cost to repair even slight damages”).

Therefore, the term “damages” in the remainder of this brief refers to restoration damages.3

The estimated just compensation deposited in this case

         6.       The United States deposited $100 in just compensation in this case. Doc. No. 6.

This amount represents the government’s value estimate of the temporary estate acquired. As noted

above and explained in more detail below, because the estate acquired is limited in scope and

duration, the $100 deposit was appropriate as it represents the nominal value of the estate. In

depositing an estimated amount of just compensation, the government was not attempting to

anticipate any amount of damages (e.g., if the government damages vegetation as it surveys the

property). The government does not anticipate damaging the landowners’ properties when it uses

the rights of entry in this project and, even assuming for the sake of argument that such damage

does occur, it is not feasible to estimate and value it at the initiation of the condemnation suit.

Finally, even if it could be estimated, this type of damage is likely only compensable in a separate

action, which is addressed below.

                                          JUST COMPENSATION

         7.       In a federal condemnation action, just compensation for a fee acquisition is

determined by calculating the property’s fair market value on the date it was acquired—the “date

of taking.” See generally United States v. Miller, 317 U.S. 369 (1943); United States v. Reynolds,

397 U.S. 14 (1970). Courts determine the value based on what a hypothetical buyer in the open

market would pay a willing seller. Id. Importantly, the value that the individual landowner places


3
 There are also “consequential damages”, which are typically not compensable in a federal condemnation action. See,
e.g., Hooten v. U.S., 405 F.2d 1167, 1168 (5th Cir. 1969) (holding that “[i]t is well settled that where a business is
damaged or destroyed incident to the condemnation of land, such losses are not compensable under the Fifth
Amendment”). Because consequential damages are not compensable in, nor relevant to, this case, they are not
discussed herein.

                                                    Page 5 of 13
                                            Brief on Just Compensation
on a property is not relevant to the valuation inquiry. See U.S. v. 79.20 Acres of Land, More or

Less, Situated in Stoddard County, Missouri, 710 F.2d 1352, 1357 (8th Cir. 1983) (holding that

“[a]ny special value to the owner or to the condemnor must be disregarded by the fact-finding

body in arriving at fair-market value”) (citing United States v. Miller, 317 U.S. at 375). The just

compensation for a partial taking is calculated using the “before-and-after” method valuation. See

U.S. v. 8.41 Acres, 680 F.2d 392, n.5 (1982) (noting that “[t]he applicable Fifth Circuit . . . requires

the exclusive use of the before-and-after method of valuation”) (emphasis in original). Basically,

the acquired property’s value is determined by calculating the difference, if any, between

property’s fair market value the day before the taking and the remainder property’s fair market

value on the date of taking.

The valuation of temporary easements

        8.      In the case of a temporary taking, since the property is returned to the owner when

the taking ends, the just compensation to which the owner is entitled is the value of the use of the

property during the temporary taking. See First English Evangelical Lutheran Church v. Los

Angeles, 482 U.S. 304, 319 (1987) (“Where this burden results from governmental action that

amounted to a [temporary] taking, the Just Compensation Clause of the Fifth Amendment requires

that the government pay the landowner for the value of the use of the land during this period.”).

When it comes to the government’s acquisition of an easement in general, the “before and after”

method of valuation is typically utilized to determine just compensation. See U.S v. 8.41 Acres,

680 F.2d at 392 (holding that “[w]hen the property interest taken . . . is merely an easement, the

proper measure of damages is still the before-and-after method of valuation, expressed as the

difference between the market value of the land free of the easement and the market value as

burdened with the easement”). This type of calculation, however, is not always feasible when

                                               Page 6 of 13
                                       Brief on Just Compensation
considering the value of a temporary taking. Courts therefore often rely on rental value to

determine compensation for the acquisition of a temporary easement. See Kimball Laundry Co. v.

U.S., 338 U.S. at 7 (holding that “the proper measure of compensation is the rental that probably

could have been obtained . . .”); see also Eaton at 218 (noting that compensation for a temporary

construction easement is “usually based on the market rent of the affected area for the term of the

temporary easement”).

       9.      In certain cases, even though the appraiser believes that the estate acquired has

market value, its “rental value” may not be easily ascertainable due to a lack of market rental data.

Eaton at 218. In those circumstances, an appraiser may use the property’s fair market value and a

rate of return to calculate the rental value in order to compensate the landowner “for losing the

beneficial interest in the property” for the term of the easement. Eaton at 218. Again, an appraiser

uses a rate of return as a substitute for actual rental data only when the appraiser determines that

the estate acquired has market value but he or she cannot identify comparable rental rates in the

market area. Whichever method of calculating the rental value is used, the acquisition of a

temporary easement can be viewed as the government acquiring a leasehold interest in the

property. 9 Nichols on Eminent Domain § G32.08 (“The rental value rule provides the owner of

the property affected by the easement with compensation for the restriction on the owner’s fee

interest and any resulting interference with the owner’s use”). The value of the temporary estate

acquired is the amount of rent that would be paid in the market at the time of the taking.

Temporary easements with a nominal value

       10.     Temporary easements, like the right-of-entry easement at issue in this case, often

do not affect the market value of the subject property. In other words, the available market data

does not show a difference in the value of a property burdened with a temporary right-of-entry

                                              Page 7 of 13
                                      Brief on Just Compensation
easement to conduct a survey as compared to a property without such an easement. Relatedly,

there is no market data showing a rental rate for easements to conduct a survey or similar

evaluations—prospective purchasers do not typically pay for this right.4 C.f. generally Klemic v.

Dominion Transmission, Inc., 138 F. Supp. 3d 673, 689 (W.D. Va. 2015) (collecting cases showing

that the entry on private property for the purposes of surveying and other explorations does not

result in a compensable harm). In these situations, the estate acquired is assigned a nominal value.

As explained by a commentator:

        some easement takings have such a minimal effect on value that no discernable difference
        in market value before and after the taking can be ascertained in the market. Nevertheless,
        it is generally recognized that no property owner can be expected to convey land or an
        interest in land without compensation . . . some condemnors will make an administrative
        determination that the property owner should be offered a nominal amount of
        compensation . . .

Eaton at 223 (“Nominal Acquisitions”). Hence, as explained in the Uniform Appraisal Standards

for Federal Land Acquisitions, certain temporary easements where the “land area affected is so

small and the term of the easement so short” result in a nominal amount of compensation, as the

following notes:

        rights of entry are often so short term in nature . . . and their purpose so restricted that
        agencies do not have an appraisal conducted of such properties, but rather they make an
        administrative determination of a nominal compensation for the acquisition.

Yellow Book at 42, n. 72.

        11.      In this case, the government determined that the temporary right-of-entry easement

acquired had a nominal value. The right to access the property to perform surveys and other testing,

while at the same time allowing the owner the full use of the property so long as it does not interfere




4
 For instance, when a home or landowner sells their property, most lenders require a survey and appraisal; however,
granting temporary authorization for the property to be surveyed and inspected does not reduce the value and sales
price of the property.
                                                    Page 8 of 13
                                            Brief on Just Compensation
with the investigatory actions, has no discernible effect on the property’s market value. See, e.g.,

U.S. ex rel. Tennessee Valley Auth. v. A Temp. Right to Enter, 4:14-CV-085-HSM-SKL, 2017 WL

2559976, at *6 (E.D. Tenn. June 13, 2017) (holding that the landowner was “entitled compensation

in the nominal amount of $1 for” the temporary right of entry to survey, which reflected “only the

compensation owed for the taking of the temporary right to enter and is separate and distinct from

any potential liability the Plaintiff may have for damage to property resulting from its survey and

siting activities”). Likewise, due to the lack of market value, there is no rental data available for

this type of limited access from which to derive something more than a nominal value. See

generally United States v. 50.822 Acres of Land in Nueces Cnty. Texas, 950 F.2d 1165 (5th Cir.

1992) (affirming nominal damages award for condemned property interest with no market value).

Thus, the government properly assigned a nominal value to the right-of-entry easement in this

case, and other similarly situated cases, and deposited $100 in the registry of the Court to reflect

that nominal value.

The landowner has the right to challenge the government’s valuation.

       12.     The landowner retains the right to contest the government’s estimate of just

compensation. That is, if the landowner believes that the right of entry has more than a nominal

value, it can present evidence showing that value. This is consistent with the burden of proof in

condemnation cases: the landowner has the burden of establishing the value of the condemned

property. See U.S. v. 62.50 Acres, 953 F.2d 886, 890 (5th Cir. 1992) (citing United States ex rel.

Tennessee Valley Authority v. Powelson, 319 U.S. 266, 273–76 (1943)). This is not to be confused,

however, with a claim to recover for damages that the government may cause to the property in

the course of utilizing its right of entry. If the landowner believes that the government has damaged

its property, it must separately seek to recover those damages, which is discussed below.

                                              Page 9 of 13
                                      Brief on Just Compensation
                            FORUM FOR SEEKING DAMAGES

       13.     In the context of a temporary easement, a landowner who suffers physical damage

to its property is not without a remedy. However, depending upon how the property was harmed,

that remedy may be in a separate action against the government. In other words, if the landowner’s

property in this case were damaged, those damages may not be recoverable as part of the just

compensation award in this suit. Whether the damages are recoverable as part of this suit or in

another venue depends on a fact-specific inquiry. As noted above, in estimating just compensation

at the initiation of the suit, the government does not presume that damages will occur (as none are

expected) and then attempt to speculate on the scope of that damage. A non-exhaustive discussion

of the venues available for recouping damages is presented below to provide examples of other

potential remedies available to the landowner.

The Federal Tort Claims Act

       14.     If the landowner’s property is harmed by the government’s negligent actions, any

claim for damages would fall within the ambit of the Federal Tort Claims Act (FCTA). The FTCA

authorizes monetary civil claims against the federal government for loss of property caused by the

negligent act or omission of any government employee acting within the scope of his or her

employment. 28 U.S.C. § 1346(b) (1982). Under the FTCA, subject to certain exceptions, the

government will be liable “under circumstances where the United States, if a private person, would

be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” Id.; see also, e.g., E. Ritter & Co. v. Department of Army, Corps of Engineers, 874

F.2d 1236 (8th Cir. 1989) (holding that the U.S. Army Corps of Engineers was liable under the

FTCA for negligently constructing a flood control ditch that ran through the landowner’s property,

over which the government had acquired an easement, and caused erosion); U.S. ex rel. Tennessee

                                            Page 10 of 13
                                     Brief on Just Compensation
Valley Auth. v. A Temp. Right to Enter, 2017 WL 2559976, at *6 (“Any claim for physical damage

to the subject property arising from the Plaintiff’s performance of survey and siting activities

pursuant to the temporary easement is a claim sounding in tort to be submitted to the responsible

federal agency . . . , or if unresolved, in a separate civil action”). Thus, if in exercising its right of

entry the government acts in a negligent manner and damages the landowner’s property, such

damage would only be recoverable in a separate FTCA claim.

An Inverse Taking

         15.      Another potential remedy available to landowners who seek to recoup damages, is

an inverse takings claim. Specifically, if the government damages the landowner’s property—e.g.,

the hypothetical damages to crops noted above—then the landowner may claim that the

government took that property interest without providing compensation. The United States Court

of Federal Claims has jurisdiction over these types of takings claims.5 See, e.g., Yokum v. U.S., 11

Cl. Ct. 148, 149 (1986) (holding that, although barred by the statute of limitations, the plaintiff

would have had a takings claim against the government for damage to a barn used by the

government for storage during a temporary taking); Elliott v. U.S., 184 Ct. Cl. 298, 304 (Ct. Cl.

1968) (discussing a damages claim for “the loss of corn which was tramped down by the surveying

party”).

Restoration Damages as part of the Condemnation Lawsuit

         16.      Although the above-cited case law supports the position that a claim for damages

should be brought in another venue—separate from the condemnation action. There are cases

recognizing a landowner’s right to restoration damages in a condemnation lawsuit. See, e.g., U.S.

5
  For Fifth Amendment takings claims against the United States seeking more than $10,000, the United States Court
of Federal Claims has exclusive jurisdiction. 28 U.S.C. § 1491(a)(1) (Tucker Act). For claims of $10,000 or less, the
Court of Federal Claims shares concurrent jurisdiction with the United States district courts. 28 U.S.C. § 1346(a)(2)
("Little Tucker Act").
                                                    Page 11 of 13
                                             Brief on Just Compensation
General Motors Corp., 323 U.S. 373, 383-84 (1945) (allowing costs for damage to fixtures and

equipment destroyed or depreciated during a temporary taking); United States v. Flood Building,

157 F. Supp. 438, 440 (N.D. Cal. 1957) (hearing landowner’s evidence on alleged damage to its

office building during temporary taking, but holding that the measure of just compensation “is the

diminution of market value, if any, and not the cost of restoration”). These cases typically concern

the government’s damage or destruction of equipment or permanent fixtures on the property in

question. Id. Whether this type of remedy is available to a landowner requires a fact-intensive

review of the damage in question and the mechanism of harm. Thus, if a landowner suffers physical

damage to its property during the term of temporary easement, several potential remedies are

available to seek to recoup those damages. Which remedy and venue is appropriate cannot be

determined at the outset of a condemnation action—when the government originally estimates just

compensation.

                                         CONCLUSION

       17.      Here, the temporary easement acquired in this case, and other similarly situated

cases, has a nominal value. The United States has therefore deposited $100 in the registry of the

Court at the outset of this case as estimated just compensation. The landowner is free to contest

the government’s determination that a nominal amount of compensation is appropriate. With

respect to damages, it would be premature to attempt to estimate any damages at the outset of the

litigation. However, even if damages could be estimated, compensation may have to be sought in

a separate action—depending on the type of damage and how it was caused. For these reasons, the

government properly deposited a nominal sum of $100 in the registry of the Court without

estimating any amount of damages.



                                             Page 12 of 13
                                      Brief on Just Compensation
                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                                       HILDA M. GARCIA CONCEPCION
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3399716
                                                       Puerto Rico Bar No. 15494
                                                       1701 W. Bus. Highway 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8004
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                                       Attorney for Plaintiff

                                              By:      s/Jimmy A. Rodriguez
                                                       JIMMY A. RODRIGUEZ
                                                       Assistant United States Attorney
                                                       Southern District of Texas
                                                       Texas Bar No. 24037378
                                                       Federal ID No. 572175
                                                       1000 Louisiana, Suite 2300
                                                       Houston, Texas 77002
                                                       Tel: (713) 567-9532
                                                       Fax: (713) 718-3303
                                                       E-mail: jimmy.rodriguez2@usdoj.gov
                                                       Attorney-in-Charge for Plaintiff


                                 CERTIFICATE OF SERVICE

       I certify that on January 28, 2020, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record, and by regular U.S. Mail to all pro se Defendants listed in this cause.



                                              By:      s/Jimmy A. Rodriguez
                                                       JIMMY A. RODRIGUEZ
                                                       Assistant United States Attorney

                                             Page 13 of 13
                                      Brief on Just Compensation
